11/13/2020 FRI 17:12           FAX                                                                                                                        ~0 02/ 002
                      Case 1:20-cv-02604-AKH Document 39 Filed 11/16/20 Page 1 of 1


                                                                                                                                         Mayer Brown LLP
   MAYER I BROWN                                                                                                               1221 Avenue of the Americas
                                                                                                                                  New Yort, NY 10020-1001
                                                                                                                                   United States of America
                                                                                                                                           T; ~1 212 506 2500
                                                                                                                                           F: •1212262 1910
                                                                                                                                               mayert>rown.oom
   November 13, 2020
                                                                                                                                        Matthew D. Ingber
   BYECF                                                                                                                                              Partner
                                                                                                                                           T: •1212506 2373
                                                                                                                                           F: •1 212 849 5973
   The Honorable Alvin K. Hellerstein                                                                                                  mingbB1@mayerbrown.com
   United States District Court
   Southern District of New York
   500 Pearl Street, Room 1050
   New York, NY l 0007

   Re:        Hughes Communications India Private Limited v. The
              DirecTV Group, Inc., No. 20-cv-02604 (S.D.N.Y.)

   Dear Judge Hellerstein:

          Pursuant to Rule 1-D of Your Honor's Individual Rules and on behalf of The DirecTV
   Group, Inc. ("DIRECTV"), I write to request that the Court reschedule the Initial Case
   Management Conference, currently scheduled for Thursday, December 10, 2020 at 10:00 a.m.
   (Dkt. 36), to any of the following dates or such other date as may be convenient for the Court:
   December 3, 2020; the morning of December 4, 2020; December 17, 2020; or December 18, 2020.
   I am scheduled to appear for a trial before Judge Furman that begins on December 9 and is expected
   to continue through December 10, presenting an unavoidable conflict with the Initial Case
   Management Conference in this matter. Counsel for plaintiff consents to this request.

          This is DIRECTV' s first request for an adjournment of the Initial Case Management
   Conference. No other deadlines have been set in the case that would be affected by this
   adjournment.

          We thank the Court for considering this request.


                                                                        Respectfully,

                                                                        ls/Matthew D. Ingber
                                                                        Matthew D. Ingber



   cc: All Counsel of Record (via ECF)
                                                                                   cunfoz_e flC-e, c°) «Jj{jJ(lff!d
                                                                                    un+\\              \2f \ i11-o ~                            10am.
                                                                                    ~o orz.~>
                                                                                                    1¥L It- ' I ~r./r,/~
                                                                                                        --
            Meyer Brown Is a global seNloos provider comprising an easoclaUon of legal practtces lhal are separate enlilles 1nduding          11/       e        t7
             Mayer Brown LLP (Illinois, USA), Mayer Brown lnlemaUonal LLF' (England), Mayer Brown (a Hong Kong partnership)
                                          and Taull & Chequer Advogadai (a Brazilien partnership).
